      Case 7:18-cv-00061-HL-TQL Document 70 Filed 07/29/20 Page 1 of 4



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


CARTARVIS JORDAN,

       Plaintiff,

v.                                              Civil Action No. 7:18-CV-61 (HL)

STATE OF GEORIA, et al.

       Defendants.



                                     ORDER

      Before the Court is Plaintiff Cartarvis Jordan’s motion for reconsideration

(Doc. 55). Plaintiff seeks reconsideration of this Court’s August 19, 2019 Order,

dismissing Plaintiff’s case. (Docs. 53, 54). In its Order, the Court adopted the

Recommendation of Magistrate Judge Thomas Q. Langstaff. The Magistrate

Judge recommended that Defendants’ motion for summary judgment be granted

because Defendants had not been aware of the threat Ricky Upshaw posed to

Plaintiff; Defendants acted reasonably when responding to the attack on Plaintiff;

Defendants were entitled to qualified immunity; and Plaintiff had an adequate

opportunity for discovery. (Doc. 49). Plaintiff argues now that the Court erred

because Defendants failed to comply with discovery and Plaintiff can produce

witnesses to sustain his claims. For reasons discussed below, Plaintiff’s motion for

reconsideration is DENIED.
       Case 7:18-cv-00061-HL-TQL Document 70 Filed 07/29/20 Page 2 of 4



       I.    DISCUSSION

       The Court may grant a motion for reconsideration only if the motion presents

“newly-discovered evidence” or points to “manifest errors of law or fact.” Arthur v.

King, 500 F.3d 1335, 1343 (11th Cir. 2007) (quoting In re Kellogg, 197 F.3d 1116,

1119 (11th Cir. 1999)). A motion for reconsideration cannot be used “to relitigate

old matters, raise argument or present evidence that could have been raised prior

to the entry of judgment.” Michael Linet, Inc. v. Vill. of Wellington, Fla., 408 F.3d

757, 763 (11th Cir. 2005). Courts should deny a motion for reconsideration that

“[does] nothing but ask the district court to reexamine an unfavorable ruling.”

Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d 1327, 1344 (11th Cir. 2010). The Court

is not to “[r]econsider[] the merits of a judgment, absent a manifest error of law or

fact.” Id.

       Plaintiff’s concerns regarding Defendants’ compliance with discovery does

not demonstrate an error by this Court. (Doc. 55). Plaintiff previously raised these

same concerns in his objections to the Magistrate’s Recommendation. This Court

adopted the Recommendation in full and denied Plaintiff’s objections. Plaintiff’s

motion now seeks to relitigate his discovery concerns. Furthermore, the Magistrate

Judge twice denied Plaintiff’s motions to compel, on January 31, 2019 and March

25, 2019, explaining that Plaintiff failed to first confer with Defendants to obtain the

evidence he sought. (Docs. 36, 43). Three-and-a-half months passed before the

Magistrate Judge entered his Recommendation on July 9, 2019. (Doc. 55). Plaintiff

                                           2
      Case 7:18-cv-00061-HL-TQL Document 70 Filed 07/29/20 Page 3 of 4



did not file another motion seeking additional discovery during that three-and-a-

half-month period. Reconsideration of Plaintiff’s arguments regarding discovery

now is inappropriate.

      Plaintiff also indicates that he can produce witnesses to testify to

Defendants’ failure to perform their duties. Plaintiff does not indicate whether these

witnesses amount to newly discovered evidence. He has not explained why these

witnesses’ statements were not previously presented in the evidence. Without

more information, the Court cannot discern whether these witnesses would affect

the result of this litigation. Reconsideration on these grounds is inappropriate.

      II.        CONCLUSION

      Plaintiff has neither presented newly discovered evidence nor demonstrated

error committed by this Court. Plaintiff raises the same arguments that the Court

previously rejected, and he is too vague about what evidence he may be able to

produce     to    warrant   reconsideration.   Accordingly,   Plaintiff’s   Motion   for

Reconsideration is DENIED. (Doc. 55). Plaintiff’s remaining pending motions are

DISMISSED as moot. (Docs. 56, 57, 59). 1




1
  Plaintiff’s pending motions include a motion to appoint counsel (Doc. 56), a
motion for service of process (Doc. 57), and a motion for the Court to issue an
order on the motion for reconsideration. (Doc. 59).
                                         3
      Case 7:18-cv-00061-HL-TQL Document 70 Filed 07/29/20 Page 4 of 4



      SO ORDERED, this 29th day of July, 2020.

                             s/ Hugh Lawson_______________
                             HUGH LAWSON, SENIOR JUDGE

kac




                                     4
